         Case 1:18-cv-02762-AJN Document 113 Filed 07/13/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                        7/13/2020
  RLI Insurance Company,

                         Plaintiff,
                                                                    18-cv-2762 (AJN)
                 –v–
                                                                         ORDER
  Pro-Metal Construction, Inc., et al.,

                         Defendants.




ALISON J. NATHAN, District Judge:

       By June 15, 2020, the parties were to provide a status update in this case. As of the date

of this Order, the Court has not received any such update. No later than July , 2020, the

parties shall submit a status update as to the progress of the Class Action settlement and inform

the Court whether they request an extension of the stay in the above-captioned case, which is set

to expire on July 22, 2020.

       SO ORDERED.


Dated: July , 2020
        New York, New York


                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
